Title: Charles Willson Peale to Thomas Jefferson, 21 August 1819
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Belfield Augt 21st 1819.
          
          on the receipt of your letter I hastened to the City to seek the Inkstand you wanted, I believe no nearer to your direction could be had in the City, than I have sent, I put two of them in one package and delivered it at the Post office, directed to you at Montecella. That most likly to answer, probably may be sunk deeper by cutting out some of the wood beneath, and a little grinding down of the top may also be needfull to get it to ⅞th of an Inch. If neither of those sent will answer, our next resourse must be to some Glass works.
          If so, please to inform me, and I will make a pattern to get it blown.
          My late Portraits are much better than those I formrly painted, such is the opinion of the public—yet I cannot resist my inclination for mechanical labours so much as I ought, but too often I want things made that I cannot get workmen to execute;  Thus it has been this Summer, My wind mill to pump water for my Cattle, had its sails worn out and the wood work shackling, The principle being good, determined me to make the Arms of Iron & the sails of Tin—This labour  was heavy on me, but I have accomplished it with others equally difficult, to my satisfaction.
          
          This I call happiness, the Idler cannot be happy.   Now returning to my Pensil, I shall finish a Picture which I began in the Spring; The retreat of the American Army over the Delaware in the at  night, in 1776. depicting of some of the horrors of War. I thought it the most hellish  scene I have ever beheld. The bauling execrations the pensil cannot give. I cannot hope to give more than hints for reflection. The late transactions of Europe must powerfully tend to enlighten man kind to their true Interests, may the example be a powerful monitor to my Country, is the prayer of
          
            your friend
            C W Peale
          
        